DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 15/786,163, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The ‘163 application does not provide support for elongated tabs extending from lower portion of the plug structure.  Accordingly, claims 1-20 are not entitled to the benefit of the prior application.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 8 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Regarding claim 8, there is no support in the original disclosure for a cavity located on a bottom of the plug opposite the side surface that includes the plurality of elongated tabs and thus it constitutes new matter.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2004/0045967 to Becker et al. (Becker) in view of US 2018/0162610 to Kim.
Regarding claim 1, 3, 12, Becker discloses an opening adapter assembly comprising an opening adapter (14) comprising a grip ring (21) having an upper surface, lower surface opposite the upper surface, side surface extending from upper surface to lower surface (Fig 2), an upper substantially cylindrical member includes an upper external threaded portion (22), a lower substantially cylindrical member extending from lower surface, wherein the lower substantially member includes a lower external portion (23), an opening extending from top surface of the upper cylindrical member through a bottom surface of the lower cylindrical member forming an interior surface.  Becker does not teach the lower external portion to be threads.  However, Kim discloses an opening adapter assembly (300, Fig 6) where lower external portion comprises lower external threads (310).  One of ordinary skill in the art would have found it obvious to substitute the ribs with functionally equivalent threads as suggested by Kim in order to attach the adapter to a container since it has been held that simple substitution of one known element for another to obtain predictable results would have been obvious.  In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).  Becker further does not teach a plug structure and interior surface including an internally threaded portion to engage the plug structure.  However, Kim further discloses an opening adapter assembly (Fig 6) comprising an opening adapter (300, Fig 6) and in particular discloses a plug structure (400, Fig 6) having a handle portion (420), a substantially cylindrical lower portion (A, Fig 6 below), an externally threaded portion (412), wherein a plurality of elongated tabs (434) extends outwardly from a side surface of the substantially cylindrical lower portion (A, Fig 6 below), a lower gasket (56) positioned between the external threaded portion and the plurality of tabs, wherein the plug structure is partially received within the opening adapter (Fig 5) and moveable from open to closed orientation (¶0050-0051, 0055), wherein the adapter (300) has an interior surface including an internally threaded portion (320) to engage the plug structure (Fig 5), the external threaded surface (412) engaging the internally threaded portion (320, Fig 5).  One of ordinary skill in the art would have found it obvious to incorporate a plug structure and internal threads to the Becker adapter assembly as suggested by Kim in order to facilitating controlled pouring (Kim, abstract).

    PNG
    media_image1.png
    698
    525
    media_image1.png
    Greyscale



Claim(s) 1-5, 8-9, 12-16, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2004/0045967 to Becker et al. (Becker) in view of US 2017/0081090 to Boyer et al. (Boyer) and Kim.
Regarding claim 1, 3, 12, Becker discloses an opening adapter assembly comprising an opening adapter (14) comprising a grip ring (21) having an upper surface, lower surface opposite the upper surface, side surface extending from upper surface to lower surface (Fig 2), an upper substantially cylindrical member includes an upper external threaded portion (22), a lower substantially cylindrical member extending from lower surface, wherein the lower substantially member includes a lower external portion (23), an opening extending from top surface of the upper cylindrical member through a bottom surface of the lower cylindrical member forming an interior surface.  Becker does not teach the lower external portion to be threads.  However, Boyer discloses an opening adapter assembly (30, Fig 5) where lower external portion comprises lower external threads (26).  One of ordinary skill in the art would have found it obvious to substitute the ribs with functionally equivalent threads as suggested by Boyer in order to attach the adapter to a container since it has been held that simple substitution of one known element for another to obtain predictable results would have been obvious.  In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).  Becker further does not teach a plug structure and interior surface including an internally threaded portion to engage the plug structure.  However, Boyer further discloses an opening adapter assembly (Fig 4) comprising an opening adapter (30, Fig 5) and in particular discloses a plug structure (32, Fig 7) having a handle portion (50), a substantially cylindrical lower portion (52), an externally threaded portion (53), wherein a plurality of elongated tabs (62) extends from the substantially cylindrical lower portion (52), a lower gasket (56) positioned between the external threaded portion and the plurality of tabs, wherein the plug structure is partially received within the opening adapter (Fig 8) and moveable from open to closed orientation (¶0017), wherein the adapter (30) has an interior surface including an internally threaded portion (42) to engage the plug structure (Fig 6, 8), the external threaded surface (50) engaging the internally threaded portion (42).  One of ordinary skill in the art would have found it obvious to incorporate a plug structure and internal threads to the Becker adapter assembly as suggested by Boyer in order to facilitating controlled pouring (Boyer, ¶0014).  The modified Becker does not teach the elongated tabs extending outwardly from a side surface of the cylindrical lower portion.  However, Kim discloses an opening adapter assembly (Fig 6 above) and in particular discloses a plug (400) having elongated tabs (434) extending outwardly from a side surface of a cylindrical lower portion (A, Fig 6 above).  One of ordinary skill in the art would have found it obvious to substitute the spring arms (62, Boyer) of the modified Becker with functionally equivalent elongated tabs protruding from a side surface of a cylindrical lower potion as taught by Kim in order to limit movement of the plug since it has been held that simple substitution of one known element for another to obtain predictable results would have been obvious.  In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).
Regarding claim 2, 15, the modified Becker further discloses each elongated tab (62, Boyer) having an outboard surface (65, Boyer) frictionally engaging a projection (66, Boyer) extending from interior surface of the opening adapter when plug structure is in open orientation to provide tactile feedback since it has the structure as recited (Boyer, ¶0028).
Regarding claim 4, 13, the modified Becker further discloses wherein when opening adapter assembly is in open orientation, at least one elongated tab (62, Boyer) frictionally engages a projection (66, Boyer) extending from interior surface of the adapter (Boyer, ¶0028).
Regarding claim 5, 16, the modified Becker further discloses each elongated tab (62, Boyer) having a base member (uppermost part of the tab) extending from cylindrical lower portion and an end portion opposite the base member, the base member having a thickness less than maximum thickness of end portion (Fig 4, Boyer).
Regarding claim 6, 17, the modified Becker teaches the assembly of claim 5, 16 and further teaches elongated tab (62, Boyer) having a top surface (64) but does not teach elongated tab having a top surface extending at obtuse angle from side of the cylindrical lower portion.  However, Kim discloses opening adapter assembly (Fig 3) and in particular discloses a plug (400) having a threaded surface (412), elongated tab (434), sealing ring (432) between threaded surface and elongated tab, the tab having a top surface extending at obtuse angle from side of the cylindrical lower portion (Fig 4) to facilitate engaging with projection (330).  One of ordinary skill in the art would have found it obvious to make the top surface of the modified Becker elongated tab at an obtuse angle as suggested by Kim in order to facilitate engagement with the adapter.
Regarding claim 8, the modified Becker further discloses plug structure (32, Boyer) including a lower gasket (56) positioned between externally threaded portion (53) and plurality of elongated tabs (62) and Kim discloses a cavity (A, Fig 5 below) located on bottom of the plug structure opposite the side surface that includes the plurality of elongated tabs (45).
Regarding claim 9, 20, Becker further discloses a lid (30) releasably engages with upper cylindrical member (at 31, Fig 2).
Regarding claim 14, the modified Becker further discloses when opening adapter is in closed orientation (Fig 8, Boyer), the lower gasket (56, Boyer) contacts an upper surface of the projection (66, Boyer) extending from interior surface (Fig 8).


    PNG
    media_image2.png
    650
    566
    media_image2.png
    Greyscale


Claim(s) 1, 3, 5, 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over over US 2004/0045967 to Becker et al. (Becker) in view of US Patent No. 9,215,942 to Bodum and Kim.
Regarding claim 1, Becker discloses an opening adapter assembly comprising an opening adapter (14) comprising a grip ring (21) having an upper surface, lower surface opposite the upper surface, side surface extending from upper surface to lower surface (Fig 2), an upper substantially cylindrical member includes an upper external threaded portion (22), a lower substantially cylindrical member extending from lower surface, wherein the lower substantially member includes a lower external portion (23), an opening extending from top surface of the upper cylindrical member through a bottom surface of the lower cylindrical member forming an interior surface.  Becker does not teach the lower external portion to be threads.  However, Bodum discloses an opening adapter assembly (Fig 3) where lower external portion comprises lower external threads (24).  One of ordinary skill in the art would have found it obvious to substitute the ribs with functionally equivalent threads as suggested by Bodum in order to attach the adapter to a container since it has been held that simple substitution of one known element for another to obtain predictable results would have been obvious.  In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).  Becker further does not teach a plug structure and interior surface including an internally threaded portion to engage the plug structure.  However, Bodum further discloses an opening adapter assembly (Fig 2) comprising an opening adapter (2, Fig 3) and in particular discloses a plug structure (3, Fig 6) having a handle portion (31), a substantially cylindrical lower portion (35), wherein a plurality of elongated tabs (37) extends from the substantially cylindrical lower portion (35), wherein the plug structure is partially received within the opening adapter (Fig 2) and moveable from open to closed orientation (abstract), wherein the adapter (2) has an interior surface including an internally threaded portion (22) to engage the plug structure.  One of ordinary skill in the art would have found it obvious to incorporate a plug structure and internal threads to the Becker adapter assembly as suggested by Bodum in order to facilitating sealing of the adapter and allow open passages for liquid (Bodum, abstract).  The modified Becker does not teach the elongated tabs extending outwardly from a side surface of the cylindrical lower portion.  However, Kim discloses an opening adapter assembly (Fig 6 above) and in particular discloses a plug (400) having elongated tabs (434) extending outwardly from a side surface of a cylindrical lower portion (A, Fig 6 above).  One of ordinary skill in the art would have found it obvious to substitute the hooks (37, Bodum) of the modified Becker with functionally equivalent elongated tabs protruding from a side surface of a cylindrical lower potion as taught by Kim in order to limit movement of the plug since it has been held that simple substitution of one known element for another to obtain predictable results would have been obvious.  In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).
Regarding claim 3, the modified Becker further discloses the plug structure (3, Bodum) further comprises an externally threaded portion (36, Bodum) along the cylindrical lower portion that engages internally threaded portion (22, Bodum) of the interior surface of the opening adapter.
Regarding claim 5, the modified Becker further discloses each elongated tab (37) having a base member (uppermost part of the tab) extending from cylindrical lower portion and an end portion (the hook) opposite the base member, the base member having a thickness less than maximum thickness of end portion (Fig 6-8, Bodum).
Regarding claim 9, Becker further discloses a lid (30) releasably engages with upper cylindrical member (at 31, Fig 2).
Regarding claim 10, the modified Becker teaches the assembly of claim 1 but does not teach the number of elongated tabs to be three.  However, Becker discloses more than one hooks may be present (col. 8, ll. 1-2) and one of ordinary skill in the art would have found it obvious to incorporate additional tabs to the modified Becker assembly such that there were three in order to facilitate retainment since it has been held mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
Regarding claim 11, the modified Becker further discloses externally threaded portion (36, Bodum) of the plug structure (3) comprising a plurality of interrupted threaded portions and wherein at least one elongated tab (37) is centered along an interrupted portion (Fig 6-8, Bodum).

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Becker in view of Bodum, Kim and US 2016/0192797 to Yang.
Regarding claim 7, the modified Becker teaches the assembly of claim 1 and further teaches the opening adapter (14) releasably attaches to a container (10, Fig 1) but does not teach it having a lower and upper gasket.  However, Yang discloses an opening adapter assembly (1, Fig 1) and in particular discloses a lower and upper gasket (5, 7) positioned on the adapter assembly.  One of ordinary skill in the art would have found it obvious to incorporate gaskets to the modified Becker adapter as suggested by Yang in order to protect against shock and spilling (Yang, abstract).

Claim(s) 8, 12, 16, 18, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Becker in view of Bodum, Kim and Boyer.
Regarding claim 8, the modified Becker teaches the assembly of claim 1 but does not teach plug structure including a lower gasket between external threads and elongated tabs.  However, Boyer discloses an adapter assembly (Fig 4) and in particular discloses a plug structure (32, Fig 7) including a lower gasket (56) positioned between an external thread (53) and elongated tab (62, Fig 7).  One of ordinary skill in the art would have found it further obvious to incorporate a lower gasket between the external threads and tabs of the modified Becker as suggested by Boyer in order to prevent undesired fluid flow (Boyer, ¶0020). 
Regarding claim 12, Becker discloses an opening adapter assembly comprising an opening adapter (14) comprising a grip ring (21) having an upper surface, lower surface opposite the upper surface, side surface extending from upper surface to lower surface (Fig 2), an upper substantially cylindrical member includes an upper external threaded portion (22), a lower substantially cylindrical member extending from lower surface, wherein the lower substantially member includes a lower external portion (23), an opening extending from top surface of the upper cylindrical member through a bottom surface of the lower cylindrical member forming an interior surface.  Becker does not teach the lower external portion to be threads.  However, Bodum discloses an opening adapter assembly (Fig 3) where lower external portion comprises lower external threads (24).  One of ordinary skill in the art would have found it obvious to substitute the ribs with functionally equivalent threads as suggested by Bodum in order to attach the adapter to a container since it has been held that simple substitution of one known element for another to obtain predictable results would have been obvious.  In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).  Becker further does not teach a plug structure and interior surface including an internally threaded portion to engage the plug structure.  However, Bodum further discloses an opening adapter assembly (Fig 2) comprising an opening adapter (2, Fig 3) and in particular discloses a plug structure (3, Fig 6) having a handle portion (31), a substantially cylindrical lower portion (35), an externally threaded portion (36), wherein a plurality of elongated tabs (37) extends from the substantially cylindrical lower portion (35), wherein the plug structure is partially received within the opening adapter (Fig 2) and moveable from open to closed orientation (abstract), wherein the adapter (2) has an interior surface including an internally threaded portion (22) to engage the plug structure.  One of ordinary skill in the art would have found it obvious to incorporate a plug structure and internal threads to the Becker adapter assembly as suggested by Bodum in order to facilitating sealing of the adapter and allow open passages for liquid (Bodum, abstract).  The modified Becker does not teach plug structure including a lower gasket between external threads and elongated tabs.  However, Boyer discloses an adapter assembly (Fig 4) and in particular discloses a plug structure (32, Fig 7) including a lower gasket (56) positioned between an external thread (53) and elongated tab (62, Fig 7).  One of ordinary skill in the art would have found it further obvious to incorporate a lower gasket between the external threads and tabs of the modified Becker as suggested by Boyer in order to prevent undesired fluid flow (Boyer, ¶0020). 
Regarding claim 16, the modified Becker further discloses each elongated tab (37) having a base member (uppermost part of the tab) extending from cylindrical lower portion and an end portion (the hook) opposite the base member, the base member having a thickness less than maximum thickness of end portion (Fig 6-8, Bodum).
Regarding claim 18, the modified Becker further discloses externally threaded portion (36, Bodum) of the plug structure (3) comprising a plurality of interrupted threaded portions and wherein at least one elongated tab (37) is centered along an interrupted portion (Fig 6-8, Bodum).
Regarding claim 20, Becker further discloses a lid (30) releasably engages with upper cylindrical member (at 31, Fig 2).

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Becker in view of Bodum, Kim, Boyer and Yang.
Regarding claim 19, the modified Becker teaches the assembly of claim 12 and further teaches the opening adapter (14) releasably attaches to a container (10, Fig 1) but does not teach it having a lower and upper gasket.  However, Yang discloses an opening adapter assembly (1, Fig 1) and in particular discloses a lower and upper gasket (5, 7) positioned on the adapter assembly.  One of ordinary skill in the art would have found it obvious to incorporate gaskets to the modified Becker adapter as suggested by Yang in order to protect against shock and spilling (Yang, abstract).

Response to Arguments
Applicant's arguments filed 10/26/2022 have been fully considered but they are not persuasive. Applicant argues that prior art does not teach the elongated tabs extending outwardly from side surface of the cylindrical lower surface.  However, Kim discloses a plug (400) where elongated tabs (434) extending outwardly from side surface of a cylindrical lower surface.  Kim also discloses a cavity located on bottom of the plug structure opposite the side surface as shown in marked up Fig 5.  It would be obvious to one of ordinary skill in the art to substitute the elongated tabs with functionally equivalent elongated tabs as suggested by Kim in order to facilitate controlled dispensing.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT POON whose telephone number is (571)270-7425. The examiner can normally be reached Monday thru Friday, 8:30 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT POON/Examiner, Art Unit 3735